Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, 14, 15, 22 , 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Fallon (US 2012/0124568 A1).







 As to claim 1, TAKIGuchi teaches information processing apparatus, to which a predetermined equipment is able to be detached or attached (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraphs [48]-[50]) and which is able to store a setting value of a predetermined item related to the the measured integrated values of electric power are stored in an auxiliary storage device to thereby collect the data and report the same to an equipment administer as a daily report or a monthly report, paragraph [64]; stores an equipment state detection program for detecting an operation state of equipment, paragraph [28]), the information processing apparatus comprising:
a display configured to display information (measured data may be notified directly to the display unit 58 from the measurement unit 51 to thereby display the data, paragraphs [48]-[52]); and at least one controller configured to function as (The control unit 11 includes a detection unit (an operating detector) 17 that detects the operation state of the equipment, based on the data acquired by the acquisition unit 16. The acquisition unit 16 is connected to a logical terminal of the equipment, and includes an input receiving unit 12 that receives input of a state signal from the equipment, paragraph [48]-[50]);
an acquiring unit configured to acquire updated data output from an external device

(real time is time based on only the change of the signal outputted from the equipment; the control part 25 outputs the state signal to the equipment state detection apparatus 10. As the state signal, a start signal and an end signal are outputted. The start signal is a signal outputted when the press machine 9 starts the operation, and specifically, a signal outputted when the press part 21 starts downward motion, paragraph [57]),
an updating unit configured to, in accordance with the acquisition, update the setting value of the predetermined item stored in the storage area (storage unit 13 that stores data acquired by the acquisition unit 16 and the like, and a display unit 18 that displays the data and the like stored in the storage unit, paragraph [48]; the equipment state detection apparatus 10 acquires the real-time state data regarding the operation state of the equipment to detect the operation state of the equipment, based on the acquired state data, paragraph [64]) of displaying a confirm button enabling a user confirm the update on the display in a case where the predetermined equipment is attached (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraph [48]).
TAKIGuchi does not teach update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached.
However, Fallon  teaches update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based (initiating the firmware update procedure further comprises updating a boot loader firmware program, paragraph [13]-[15]) displaying a confirm button enabling a user to confirm a reboot of the information processing once the user selects the control button that will allow the firmware update utility perform the function, the firmware update utility may send a command to the UPS to perform that function, paragraph [90]; the firmware utility screen 600 may also contain one or more warning screens that may alert or advise the user 314 of a certain condition. FIG. 7 depicts an example of such a warning screen. As shown, the warning screen 701 includes warning graphics 702, warning text 702 and control buttons 703 and 704. Such warning screens may appear to the user 314 when the user 314 performs an action that could potentially harm the UPS 10 or interrupt the firmware update process in a way that is harmful to the UPS. The warning screen 701 may contain warning graphics 702, warning text 703 and control buttons 704 and 705, in various locations of the screen, to attract the user's attention. The control buttons 704 and 705 may allow the user 314 to abandon the firmware update process after being warned of the potential harm to the UPS, paragraph [89-[92]; the firmware update utility may display to the user a series of steps, instructing the user how to return the UPS to the state prior to the start firmware update utility. For example, the user may be displayed a series of screens instructing the user to reconnect any of the components the user removed or disconnected. One such component may be the external battery pack, paragraphs [115]-[124]).

It would have been obvious to one of ordinary skill in the art before effective filing of update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached as taught by Fallon into Taguchi to  update the firmware for the device to function more efficiently.

As to claim 15, it is rejected for the same reason as claim 1 above.

As to claims 8 and 22, TAKIGuChi teaches  the updated data includes at least an item not requiring a selection of the confirm button by a user (upon concluding the exercise, the apparatus is then readily detached from the item of equipment and either stored or moved to another item of equipment for another monitoring activity, paragraph [44]), 
           Fallon teaches an item requiring a selection of the confirm button by a user (once the user selects the control button that will allow the firmware update utility perform the function, the firmware update utility may send a command to the UPS to perform that function, paragraphs [89]-[92]), or an item requiring a selection of the confirm button by a user and rebooting of the 

As to claim 13, TAKIGuChi teaches a method of controlling an information processing apparatus, to which a predetermined equipment is able to be detachably attached, which is able to store a setting value of a predetermined item related to the predetermined equipment in a storage area, and which has a display that display information, the method comprising:
an acquiring unit configured to acquire updated data output from an external device
(real time is time based on only the change of the signal outputted from the equipment; the control part 25 outputs the state signal to the equipment state detection apparatus 10. As the state signal, a start signal and an end signal are outputted. The start signal is a signal outputted when the press machine 9 starts the operation, and specifically, a signal outputted when the press part 21 starts downward motion, paragraph [57]),
an updating unit configured to, in accordance with the acquisition, update the setting value of the predetermined item stored in the storage area with a display process (storage unit 13 that stores data acquired by the acquisition unit 16 and the like, and a display unit 18 that displays the data and the like stored in the storage unit, paragraph [48]; the equipment state detection apparatus 10 acquires the real-time state data regarding the operation state of the equipment to detect the operation state of the equipment, based on the acquired state data, paragraph [64]).
TAKIGuchi does not teach update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of 
However, Fallon  teaches update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based (initiating the firmware update procedure further comprises updating a boot loader firmware program, paragraph [13]-[15]) displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached (once the user selects the control button that will allow the firmware update utility perform the function, the firmware update utility may send a command to the UPS to perform that function, paragraph [90]; the firmware utility screen 600 may also contain one or more warning screens that may alert or advise the user 314 of a certain condition. FIG. 7 depicts an example of such a warning screen. As shown, the warning screen 701 includes warning graphics 702, warning text 702 and control buttons 703 and 704. Such warning screens may appear to the user 314 when the user 314 performs an action that could potentially harm the UPS 10 or interrupt the firmware displayed a series of screens instructing the user to reconnect any of the components the user removed or disconnected. One such component may be the external battery pack, paragraphs [115]-[124]).

It would have been obvious to one of ordinary skill in the art before effective filing of update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached as taught by Fallon into Taguchi to  update the firmware for the device to function more efficiently.


when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraph [48]-[50]), which is able to store a setting value of a predetermined item related to the predetermined application in a storage area (the measured integrated values of electric power are stored in an auxiliary storage device to thereby collect the data and report the same to an equipment administer as a daily report or a monthly report, paragraph [64]; stores an equipment state detection program for detecting an operation state of equipment, paragraph [28]), and which has a display that display information a display configured to display information (measured data may be notified directly to the display unit 58 from the measurement unit 51 to thereby display the data, paragraphs [48]-[52]), the method comprising:
updating the setting value of the predetermined item based on updated data output from an external device (real time is time based on only the change of the signal outputted from the equipment; the control part 25 outputs the state signal to the equipment state detection apparatus 10. As the state signal, a start signal and an end signal are outputted. The start signal is a signal outputted when the press machine 9 starts the operation, and specifically, a signal outputted when the press part 21 starts downward motion, paragraph [57]).
update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached.
However, Fallon  teaches update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based (initiating the firmware update procedure further comprises updating a boot loader firmware program, paragraph [13]-[15]) displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached (once the user selects the control button that will allow the firmware update utility perform the function, the firmware update utility may send a command to the UPS to perform that function, paragraph [90]; the firmware utility screen 600 may also contain one or more warning screens that may alert or advise the user 314 of a certain condition. FIG. 7 depicts an example of such a warning screen. As shown, the warning screen 701 includes warning graphics 702, warning text 702 and control buttons 703 and 704. Such warning screens may appear to the user displayed a series of screens instructing the user to reconnect any of the components the user removed or disconnected. One such component may be the external battery pack, paragraphs [115]-[124]).

It would have been obvious to one of ordinary skill in the art before effective filing of update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached as taught by Fallon into Taguchi to  update the firmware for the device to function more efficiently.

As to claim 25, TAKIGuChi teaches a method of controlling an information processing apparatus, to which a predetermined application is able to be installed (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraph [48]-[50]), which is able to store a setting value of a predetermined item related to the predetermined application in a storage area (the measured integrated values of electric power are stored in an auxiliary storage device to thereby collect the data and report the same to an equipment administer as a daily report or a monthly report, paragraph [64]; stores an equipment state detection program for detecting an operation state of equipment, paragraph [28]), and which has a display that display information a display configured to display information (measured data may be notified directly to the display unit 58 from the measurement unit 51 to thereby display the data, paragraphs [48]-[52]), the method comprising:
updating the setting value of the predetermined item based on updated data output from an external device (real time is time based on only the change of the signal outputted from the equipment; the control part 25 outputs the state signal to the equipment state detection apparatus 10. As the state signal, a start signal and an end signal are outputted. The start signal is a signal outputted when the press machine 9 starts the operation, and specifically, a signal outputted when the press part 21 starts downward motion, paragraph [57]), and in accordance with the update of the setting value of the predetermined item based on the updated data, displaying a confirm button storage unit 13 that stores data acquired by the acquisition unit 16 and the like, and a display unit 18 that displays the data and the like stored in the storage unit, paragraph [48]; the equipment state detection apparatus 10 acquires the real-time state data regarding the operation state of the equipment to detect the operation state of the equipment, based on the acquired state data, paragraph [64]).
TAKIGuchi does not teach update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached.
However, Fallon  teaches update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based (initiating the firmware update procedure further comprises updating a boot loader firmware program, paragraph [13]-[15]) displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached (once the user selects the control displayed a series of screens instructing the user to reconnect any of the components the user removed or disconnected. One such component may be the external battery pack, paragraphs [115]-[124]).

It would have been obvious to one of ordinary skill in the art before effective filing of update, in accordance with the acquisition, the setting value of the predetermined item stored in the storage area and perform a display process of displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based displaying a confirm button enabling a user to confirm a reboot of the information processing apparatus the update on the display in a case where based on at least a fact that the piece of predetermined equipment is attached as taught by Fallon into Taguchi to  update the firmware for the device to function more efficiently.

Claims 2, 3, 4, 9 , 16, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Fallon (US 2012/0124568 A1) further in view of Ellis (US 2007/0157266 A1).
As to claims 2 and 16, TAKIGUCHI and Fallon do not teach the at least one controller does not allow execution of a process using the updated setting value of the predetermined item until the confirm button is selected, and allows the execution of the process using the updated setting value of the predetermined item after the confirm button is selected. However, Ellis teaches controller does not allow execution of a process using the updated setting value of the predetermined item until the confirm button is selected, and allows the execution of the process using the updated setting value of the predetermined item after the confirm button is selected (In response to the user selecting to add the selected user equipment devices to the group (e.g., using add button 1204 (FIG. 12a)), the list of user equipment devices that defines the group updated to include the added user equipment devices, paragraph [151]).
It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of controller does not allow execution of a process using the updated setting value of the predetermined item until the confirm button is selected as taught by Ellis into TAKIGUCHI  to allowing execution of the process using the updated setting value of the predetermined item after the confirm button is selected and efficiently navigate media selections with easily identify media.

At to claims 3 and 17, Ellis teaches the at least one controller notifies the predetermined equipment of the update of the predetermined item based on the selection of the confirm button (in response to the user selecting to add the selected user equipment devices to the group (e.g., using add button 1204 (FIG. 12a)), the list of user equipment devices that defines the group may be updated to include the added user equipment devices, paragraph [151]).


At to claim 9, Dragan teaches wherein an equipment different from the predetermined equipment is also able to be detached or attached to the at least one unit, and (upon concluding the exercise, the apparatus is then readily detached from the item of equipment and either stored or moved to another item of equipment for another monitoring activity, paragraph [44]), and
Ellis teaches wherein the predetermined item is an item related to the different In response to the user selecting to add the selected user equipment devices to the group (e.g., using add button 1204 (FIG. 12a)), the list of user equipment devices that defines the group may be updated to include the added user equipment devices, paragraph [151]).

At to claim 23, Dragan teaches wherein an equipment different from the predetermined equipment is also able to be detached or attached to the at least one unit, and (upon concluding the exercise, the apparatus is then readily detached from the item of equipment and either stored or moved to another item of equipment for another monitoring activity, paragraph [44]), and
Ellis teaches wherein the predetermined item is an item related to the different equipment (In response to the user selecting to add the selected user equipment devices to the group (e.g., using add button 1204 (FIG. 12a)), the list of user equipment devices that defines the group may be updated to include the added user equipment devices, paragraph [151]).

Claims 5, 6,7, 19-20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Fallon (US 2012/0124568 A1) further in view of SHIKANO (US 2012/0317259 A1).
As to claims 5, 19 and 21, TAKIGUCHI and Fallon do not teach the at least one controller reboots the information processing apparatus based on the selection of the confirm button.  (this example shows that the power source of the physical server "ps1" is turned on and is booted normally. This allows operation managers to confirm sequentially that a result after execution is correct. By pressing “Confirm" button 564, the status confirmation screen 560 ends, paragraph [93]).
It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of controller reboots the information processing apparatus based on the selection of the confirm button to operate management task of a data center can be made efficient.
As to claims 6 and 20, SHIKANO teaches the confirm button has information indicating setting reflection (after modifications or changes are made to the fields, the changes may be confirmed by selecting a confirm button 76 and then selecting an exit button 78 to return to the equipment set up menu, paragraph [63]).

It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of confirm button has information indicating setting reflection to allow for the processing capacity of the equipment to be set accordingly.
 As to claim 7, the confirm button has information indicating rebooting (this example shows that the power source of the physical server "ps1" is turned on and is booted normally. This allows operation managers to confirm sequentially that a result after execution is correct. By pressing “Confirm" button 564, the status confirmation screen 560 ends, paragraph [93]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Fallon (US 2012/0124568 A1)further in view of Doe (US 6,356,585 B1).
As to claim 10, Takiguchi and Fallon do not explicitly teach wherein the predetermined equipment is a modem. However, Doe teaches the predetermined equipment is a modem s  (Equipment, such as, computers, network devices, servers, or other devices, can be attached to modem… fax machine, col. 2 , lines 20-31 ) .
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of predetermined equipment is a modem to communicate with a data network (not shown) coupled to modem across line.
As to claim 12, Doe teaches the predetermined equipment is a controller (Equipment, such as, computers, network devices, servers, or other devices, can be attached to modem 14. Modem 14 communicates with a data network (not shown) coupled to modem 16 across line, col. 2, lines 20-31).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Fallon (US 2012/0124568 A1)further in view of Ko (US 6,356,585 B1).
scanner is normally attached to the top of the mobile information equipment, paragraphs [10]-[15]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of predetermined equipment is a modem to communicate with a data network (not shown) coupled to modem  across line to configuration requires picking up the mobile information equipment upside down when the scanner is operated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195